UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53619 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 9,391,084 shares of common stock issued and outstanding as of October 21, 2011. TABLE OF CONTENTS Page PART I Item 1. Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Notes to Consolidated Financial Statements(unaudited) F-5 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 5 Item 3. Quantitative And Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II Item 1. Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 PART I – FINANCIAL INFORMATION Item 1. Financial Statements VERTEX ENERGY, INC. CONTENTS Page ConsolidatedFinancial Statements ConsolidatedBalance Sheets F-2 ConsolidatedStatements ofOperations F-3 ConsolidatedStatements of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 F-1 VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (UNAUDITED) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable- related party - Inventory Prepaid expenses Total current assets Noncurrent assets Licensing agreement, net Fixed assets, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accounts payable-related party Deposits - Line of Credit - Total current liabilities Long-term liabilities Mandatorily redeemable preferred stock, Series B, $.001 par value, 2,000,000 shares authorized, 0 and 600,000 issued and outstanding as of September 30, 2011 and December 31, 2010 (includes $150,000 to a related party) - Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 4,452,167 and 4,675,716issued and outstanding at September 30, 2011 andDecember 31, 2010, respectively 4,452 4,676 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 9,239,398 and 8,370,849 issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $
